Citation Nr: 1328576	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  07-36 487	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain.

2. Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	David Owens, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and neighbor


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to 
February 1976 and from January 1977 to March 1982. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which, in pertinent part denied 
entitlement to an increased rating in excess of 40 percent 
for a lumbosacral strain. 

The Veteran provided testimony before a decision review 
officer (DRO) at the RO in April 2008.  A transcript of this 
hearing is of record. 

In December 2009 and March 2011, the Board remanded this 
matter for further development. 

By rating action in September 2012, service connection for 
lumbar radiculopathy, right and left lower extremities 
secondary to the service-connected lumbosacral strain was 
granted, and separate 10 percent evaluations was granted 
effective as of June 27, 2011.  

In addition to the paper claims file, there is a Virtual VA 
paperless claims file associated with the Veteran's claim.  
A review of the documents in such file indicates that there 
is relevant information to the Veteran's current claims and 
such evidence has been considered accordingly.



FINDINGS OF FACT

The Veteran's lumbar spine disability is manifested by 
limitation of motion but not by unfavorable ankylosis of the 
entire thoracolumbar spine, incapacitating episodes or 
neurologic impairment other than radiculopathy involving the 
sciatic nerves.

The Veteran has associated moderate incomplete paralysis of 
the left sciatic nerve. 

The Veteran has associated moderate incomplete paralysis of 
the right sciatic nerve has been demonstrated. 

The Veteran's service connected disabilities render him 
incapable of obtaining and maintaining gainful employment.



CONCLUSION OF LAW

The criteria for a rating greater than 40 percent, for the 
orthopedic manifestations of the Veteran's service-connected 
lumbosacral strain have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5242 (2013).

The criteria for separate 20 percent rating for 
radiculopathy of the left lower extremity have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic 
Code 8520 (2013).

The criteria for a separate 10 percent rating for 
radiculopathy of the right lower extremity have been met 
since.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124a, 
Diagnostic Code 8520.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requires generic notice as 
to the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the Veteran was sent a letter in February 2007, prior 
to the July 2007 rating decision, that provided information 
as to what evidence was required to substantiate the claim 
and of the division of responsibilities between VA and a 
claimant in developing an appeal.  The letter also explained 
what type of information and evidence was needed to 
establish a disability rating and effective date.  
Accordingly, no further development is required with respect 
to the duty to notify. 

VA has a duty to assist the Veteran in the development of 
the claim. This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  Moreover, the Veteran's 
statements in support of the claims are of record.  The 
Board has carefully reviewed such statements and concludes 
that no additional available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

Also, the Veteran was afforded several VA examinations, most 
recently in January 2012, to evaluate the severity of his 
lumbar back disability.  The Board finds that the VA 
examination is adequate because, as shown below, it was 
based upon consideration of the pertinent history, the 
Veteran's reports and current complaints, and because it 
describes the lumbar spine symptomatology in detail 
sufficient to allow the Board to make a fully informed 
determination.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)).  

The Veteran has not asserted, and the evidence does not 
show, that his lumbar back disability has increased since 
the most recent examination.  Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); See 38 C.F.R. §§ 3.326, 3.327 
(reexaminations will be requested whenever VA determines 
there is a need to verify the current severity of a 
disability, such as when the evidence indicates there has 
been a material change in a disability or that the current 
rating may be incorrect.).  The Board accordingly finds no 
reason to remand for further examination.

In its December 2009 remand, the Board instructed the agency 
of original jurisdiction (AOJ) to, among other things, 
obtain all available VA treatment records for the low back 
disability and associated neurologic disabilities and 
associate them with the claims file.  In addition the 
Veteran was to be afforded a VA examination.  Al 
neurological impairments of the back and lower extremities 
were to be reported.  In its March 2011 remands, the Board 
instructed the agency of original jurisdiction (AOJ) to, 
among other things, obtain all available treatment records 
for the low back disability from the Monmouth Medical Center 
Clinic, Long Branch, New Jersey.  These records were 
obtained and included in the claims file.   In addition, the 
Veteran was afforded VA examinations in June 2011.  

Therefore, the AOJ substantially complied with all of the 
Board's December 2009 and March 2011 remand instructions. 
See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); 
Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002). 

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 4.7, 4.21.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3. 

In claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the 
time a final decision is made. Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 

Disabilities of the spine are evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  The criteria of the General 
Rating Formula are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Associated objective neurologic abnormalities, 
including but not limited to bowel or bladder impairment, 
are evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the lumbosacral and 
cervical spines provide a 40 percent rating for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine. A rating of 50 
percent is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine. A rating of 100 percent is assigned for 
unfavorable ankylosis of the entire spine. 

Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, are to be evaluated under an appropriate 
diagnostic code. General Rating Formula for Diseases and 
Injuries of the Spine, Note (1). 
 
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right later rotation is 0 to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine 
is 240 degrees.  General Rating Formula, Note (2). 

Intervertebral Disc Syndrome (IVDS), Code (5243), is rated 
either under the General Rating Formula or alternatively 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever method results in a higher evaluation. 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (IVDS Formula, a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past twelve months, a 20 percent rating is 
warranted for incapacitating episodes having a total 
duration of at least two week but less than four weeks 
during the past twelve months, a 40 percent rating is 
warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months, and a 60 percent rating is 
warranted for incapacitating episodes having a total 
duration of at least six weeks during the past twelve 
months.  38 C.F.R. § 4.71a, Code 5243. 

VA regulations provide that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician. IVDS Formula Note (1).

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA must, in addition to 
applying schedular criteria, functional loss of a joint due 
to limited or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
(regarding arthritis) are to be considered in conjunction 
with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   The 
provisions of 38 C.F.R. § 4.40, 4.45 do  not apply where, as 
here, the maximum rating on the basis of limitation of 
motion is in effect as an increased rating would require 
ankylosis.  Johnson.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation 
of a joint as the result of a disease process, with fibrous 
or bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, atrophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120. 
 
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function. With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves. The term 'incomplete paralysis' indicates 
a degree of lost or impaired function substantially less 
than the type of picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration. 
 
When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree. In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis. The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 38 
C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve. 38 C.F.R. § 4.124 
(2013). 
  
DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve. Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost. A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy. 
Ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis that is mild, moderate 
or moderately severe in degree, respectively. 38 C.F.R. § 
4.124a, DC 8520. 

III.  Background

By rating action in November 1982 service connection was 
granted for lumbosacral strain and a noncompensable rating 
was assigned.  In September 1988 the rating was increased to 
20 percent.  By rating action in February 1997 the rating 
was increased to 40 percent.  

In September 1998, the Social Security Administration found 
the Veteran disabled due to non-service connected pulmonary 
sarcoidosis (primary diagnosis) and aseptic necrosis and 
osteoarthritis of the left hip (secondary diagnosis).

The Veteran was seen for VA treatment in June 2002, when he 
was noted to have an unsteady gait due to a total hip 
replacement.  Prior to April 2003, the Veteran was treated 
for neurologic complaints related to the cervical spine and 
there were no reported abnormalities related to the lower 
extremities or back.  In April 2003, the Veteran reported 
that pain had begun to radiate down his left leg.

In July 2003, the Cleveland, Ohio RO denied an increased 
rating for lumbosacral strain.  In August 2003, the Veteran 
noted the denial, and sent VA treatment records dated in 
2002.  These were constructively of record at the time of 
the July 2003 rating decision.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  In October 2003 and May 2004, the Veteran 
submitted other statements, but did not mention the back 
disability.

On VA treatment in January 2006, the Veteran reported 
increased pain over several months.  Sensation and strength 
was intact.  In May 2006, the Veteran complained of severe 
pain radiating down both legs.  Straight leg raising was 
positive and there was edema.  A neurologic examination was 
non-focal.  In August 2006, he was noted to have "give way" 
in the ankles, greater on the left than right.

In a statement received in November 2006, the Veteran 
claimed entitlement to an increased rating for the low back 
disability.

A VA outpatient treatment record dated in December 2006, 
notes worsening radiculopathy with decreased sensation on 
the left.  In March 2007, shows that the Veteran had "give 
way" at the left ankle and knee.

At a March 2007 VA examination, the Veteran reported daily 
pain, worse with bending, lifting, and sitting for long 
periods.  The pain radiated down both legs.  He reported no 
bowel or bladder change; incapacitating episodes within the 
last 12 months; or flare-ups.  There were no problems 
associated with repetitive motion.  The examiner noted that 
an MRI in June 2002 revealed degenerative changes. An X-ray 
of the lumbosacral spine dated in October 2005 revealed 
degenerative disc disease (DDD). 

Physical examination revealed deep tendon reflexes were 
even; muscle tone was normal; sensation was intact to light 
touch in the lower extremities; and motor strength was 5/5.  
His reflexes were even but 1/4.  There was decreased motion 
of the lumbar spine in all planes due to complaints of pain.  
Range of motion (ROM) was flexion to 60 degrees; extension 
to 20 degrees; right and left lateral flexion to 15 degrees; 
and, right rotation to 20 degrees and left rotation 15 
degrees.  There was no deformities, paraspinal tenderness, 
or muscle spasms noted.  After repetitive motion there was 
no additional loss of function due to pain, fatigue, or lack 
of coordination. The diagnoses were lumbosacral 
sprain/strain and lumbosacral DDD.   

A January 2008 VA Form 21-5655, Financial Status Report 
revealed that the Veteran was employed.

At a May 2008 VA examination, the Veteran reported 
persistent pain in the low back of 9 on a scale of 10.  At 
times the pain radiated to the left calf, and he had 
numbness in the right thigh.  He also experienced numbness 
of the lateral aspect of the right thigh.  He also reported 
left leg weakness.  He denied a history of a stroke.  He 
reported last working in June 2007 in a warehouse.  He used 
a forearm crutch for ambulation.  He used no other assistive 
devices.  He reported no incapacitating episodes within the 
last 12 months.  

Physical examination revealed no gross deformities or 
tenderness to palpation.  ROM was flexion to 40 degrees; 
extension to 0 degrees; right and left lateral flexion to 20 
degrees; and, rotation to 30 degrees with pain at the end of 
motion.   After 3 repetitions back pain was slightly 
increased.  ROM was unchanged.  There was no additional loss 
of function due to fatigue, weakness, or lack of endurance.  
X-rays revealed lumbosacral spine degenerative changes L5-S1 
with disc space narrowing and large marginal osteophytes. 
There was no acute pathology. 

On neurologic evaluation, muscle strength was 5-/e on the 
left lower extremity and 5/5 on the right.  Deep tendon 
reflexes were 1+ at the knees and absent in both ankles.

At a Decision Review Officer hearing in April 2008, the 
Veteran testified that there were times when he could not 
feel his legs and he would fall.  He had reportedly applied 
for Social Security disability benefits.

A January 2009 Mental Health Clinic entry noted the Veteran 
reported being unemployed since June 2006 due to back pain.


By rating action in April 2009 entitlement to individual 
unemployability was denied.  

At a March 2010 VA examination, the Veteran reported 
persistent pain in the low back.  The pain remained 9 on a 
scale of 10.  Intermittent pain radiated to the bilateral 
posterior thighs.  The pain was aggravated by bending and 
lifting.  He complained of weakness in the left lower 
extremity.  He denied tingling and numbness in the bilateral 
lower extremities; and bowel or bladder incontinence.

The examiner noted that an October 2005 X-ray revealed DDD; 
an MRI revealed multilevel degenerative changes and epidural 
lipomatosis resulting in severe central canal stenosis at 
L4-L5 and L5-S1; moderate to severe canal stenosis at L2-L3 
and L3-L4.  There was left paracentral disc protrusion at 
L3-L4 resulting in severe narrowing of the left lateral 
recess.  

Physical examination revealed mild tenderness to palpation.  
ROM was flexion to 30 degrees; extension to 15 degrees; 
right and left lateral flexion to 20 degrees; and, rotation 
to 20 degrees with pain at the end of motion.   After 3 
repetitions ROM was slightly increased.  There was no 
additional loss of function due to fatigue, weakness, or 
lack of endurance.  Motor strength was 4/5 in the lower 
extremities.  Sensation was impaired with light touch on the 
lateral aspects of the left leg.  X-rays revealed 
lumbosacral spine partial sacralization of L5 with bony 
ankylosis; left total hip prosthesis; and, atheriosclerosis.  
The impression was multilevel lumbosacral spine stenosis 
secondary to spondylosis and lipomatosis; left lumbar 
radiculopathy,

The examiner opined that the Veteran had neurological 
deficits in the left lower extremity due to severe 
lumbosacral spinal stenosis.

At a May 2010 VA examination, the Veteran's reported history 
was unchanged from the previous examinations.  Physical 
examination again revealed deep tendon reflexes were even 
but 1/4; muscle tone was normal; straight leg raise was 
negative; motor strength was 5/5 distal and proximal in the 
lower extremities, except in the left great toe, where it 
was 4/5.  Sensation was intact, except in the L5 
distribution on the left.  There were muscle spasms of the 
lumbar paraspinal muscles.  There was no scoliosis, axial 
tenderness; or deformities.  His gait was slow and antalgic.

ROM was flexion of the lumbar spine to 20 degrees; extension 
to 0 degrees; right and left lateral flexion to 10 and 15 
degrees; and, rotation to 15 and 10 degrees with pain at the 
end of motion.  Sensation was grossly intact to light touch 
in the lower extremities except for the left L5 distribution 
which was decreased.  Gait was slow and antalgic.  After 3 
repetitions there was no additional loss of function due to 
pain, fatigue, weakness, or lack of coordination.  The 
impressions were severe lumbar DDD; and, severe lumbar 
stenosis.

The examiner opined that the severity of the Veteran's 
neurological impairment was due to his back condition and 
limited his ability to do any type of work, which required 
standing, walking, or sitting for extended periods of time, 
"so it is a total disability due to his back condition."

At an August 2010 VA examination, the Veteran stated he had 
not worked since 2000 and was "on disability."

Physical examination revealed findings similar to those on 
the May 2010 examination.  Deep tendon reflexes were even, 
but 1/4; muscle tone was normal; straight leg raise was 
negative; motor strength was 5/5 distal and proximal in the 
lower extremities.  Sensation was grossly intact to light 
touch in the lower extremities except for the left L5 
distribution which was decreased.  Gait was slow and 
antalgic.  here were some muscle spasms of the lumbar 
paraspinal muscles.  There was no scoliosis, axial 
tenderness; or deformities.  

ROM was flexion of the lumbar spine to 25 degrees; extension 
to 0 degrees; right and left lateral flexion to 15 degrees; 
and, rotation to 10 and 15 degrees with pain at the end of 
motion.  After 3 repetitions there was no additional loss of 
function due to pain, fatigue, weakness, or lack of 
coordination.  The impression was severe lumbar DDD; severe 
lumbar stenosis.

The examiner opined that, the Veteran's leg pain and 
radiation of pain down the legs were at least as likely as 
not due to his service connected lumbar condition.  The 
rational was that the Veteran had severe lumbar stenosis and 
it was common to have leg involvement with a severe 
stenosis.

March and May 2011 Monmouth Medical Center Clinic records 
note a complaint of numbness in both feet.  The Veteran was 
advised to rest and also underwent an epidural with no 
relief.  The diagnosis was sciatica.  

At a January 2012 VA examination, the examiner noted the 
Veteran's history as reported on previous examinations 
adding peripheral neuropathy.  

Physical examination revealed deep tendon reflexes were even 
at 1/4; muscle tone was normal; straight leg raise was 
negative; sensation was grossly intact to light touch in the 
lower extremities except for the bilateral L5 distribution.  
There was no atrophy, scoliosis, axial tenderness; or 
deformities.  There was slight muscle spasm and loss of 
lumbar lordosis.  ROM was flexion of the lumbar spine to 20 
degrees; extension to 10 degrees; right and left lateral 
flexion to 10 and 15 degrees; and, rotation to 10 degrees 
with pain at all motion.  Motor strength was 5/5 in both 
lower extremities (except at the left great toe).  After 3 
repetitions there was no additional loss of function due to 
pain, fatigue, weakness, or lack of endurance.  The 
impression was severe lumbar stenosis; bilateral lumbar 
radiculopathy; and lumbar DDD.  The examiner opined that, 
the Veteran's bilateral lumbar radiculopathy was due to 
lumbar stenosis.  The diagnoses were severe lumbar stenosis, 
bilateral lumbar radiculopathy and lumbar disc degeneration.

IV. Analysis 

Incapacitating episodes of disc disease are neither shown, 
nor have such been alleged.  In other words, there is no 
evidence of physician prescribed bedrest.  An increased 
rating is therefore not warranted under the formula for 
rating intervertebral disc disease.

The Veteran is in receipt of the maximum rating for 
limitation of thoracolumbar motion.  Throughout the appeal 
period, thoracolumbar forward flexion has been between 20 
and 60 degrees, ankylosis of the thoracolumbar spine either 
favorable or unfavorable has not been shown.    

Absent ankylosis, there is no basis for awarding an 
increased rating on the basis of the orthopedic 
manifestations of the lumbar spine disability.  The 
disability picture presented does not warrant a rating in 
excess of the currently assigned 40 percent under any 
applicable criteria.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2013). 

Neurologic Impairment

The AMC considered the Veteran's neurologic symptomatology 
and by rating action in September 2012, granted service 
connection for lumbar radiculopathy, right and left lower 
extremities secondary to the service-connected lumbosacral 
strain.  Separate 10 percent evaluations were granted based 
on findings of mild incomplete paralysis.  This was 
effective as of June 27, 2011, the date of receipt of 
additional medical evidence subsequent to the Board's March 
2011 remand.  The Veteran has not appealed the September 
2012 rating action.

The question remains as to whether there was additional 
neurologic disability warranting compensation prior to June 
27, 2011 and whether there was such disability warranting 
more than the 10 percent ratings awarded by the AMC.  

As noted above, the Veteran has had symptoms of 
radiculopathy in both lower extremities throughout the 
entire appeal period, which extends back at least as far as 
the Veteran's claim for increase in November 2006, and 
perhaps as far back as the VA treatment records showing 
abnormal neurologic findings in August 2006, or even 
further, if the Veteran's 2003 statement and submission is 
deemed to be new and material evidence received during the 
appeal period after the July 2003 rating decision.  See 
38 C.F.R. § 3.159(b) (2013).  The Board will not decide the 
question of when the appeal period began at this point, so 
as to preserve the Veteran's due process rights.  See 
Houston v. Principi, 18 Vet. App. 395 (2004) (limiting 
Boards ability to decide matters not previously considered 
by the RO).

The record clearly shows; however, that the Veteran has had 
neurologic impairment in both lower extremities throughout 
the appeal period.  The specific symptoms have varied 
slightly over time, but they have been shown to include 
diminished or absent reflexes in both lower extremities, and 
radiating pain.  There have also been periodic reports of 
slightly diminished strength, and sensation in the left 
lower extremity.  Inasmuch as his impairments have not been 
wholly sensory or subjective, a rating for moderate 
incomplete paralysis of the lower extremities is warranted 
throughout the appeal period.  Accordingly, separate 20 
percent ratings are granted for each lower extremity.

A higher rating is not warranted, because muscle strength 
has been largely intact and at most only slightly 
diminished, sensation has been only mildly diminished on the 
left.  The Board has rated the disability on the basis of 
sciatic nerve impairment, because he has been noted to have 
sciatica, and rating under that nerve affords the highest 
possible rating.  The evidence is against a finding of more 
than moderate incomplete paralysis of the sciatic nerve in 
either leg.  

V. Extraschedular considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2013).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In this case, the orthopedic manifestations of the back 
disability consist of limitation of motion and associated 
functional impairment.  There are no manifestations that are 
outside of the rating schedule.  The ratings for neurologic 
impairment contemplate all neurologic symptoms and there is 
no additional neurologic disability.  Although the Veteran 
has an antalgic gait, this manifestation is partially 
associated with the non-service connected hip replacement, 
and partially a result of neurologic impairments that are 
contemplated and compensated by the rating criteria.  There 
are no other reported manifestations outside the rating 
criteria.  Referral for an extraschedular rating is not 
warranted.

VI.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim of entitlement to a TDIU is part of an 
increased rating claim when such claim is expressly raised 
by the Veteran or reasonably raised by the record.  In this 
case the appeal of entitlement to TDIU due to the impairment 
caused by his service-connected lumbar spine disability has 
been reasonably raised by the record. 

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation. 38 C.F.R. § 3.340 (2013).  Total 
disability ratings for compensation may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16 (2013).  If the schedular 
rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran. 38 C.F.R. §§ 3.341(a), 4.19 
(2013).  Factors to be considered are the Veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In this case, the Veteran meets the percentage requirements 
of 38 C.F.R. § 4.16(a) (2013).  The Veteran's service 
connected back disability has been consistently described by 
a VA examiner as severely disabling, and there is a medical 
opinion that the disability renders him unemployable.  There 
is no opinion of record to the contrary.   Accordingly, TDIU 
is granted.



ORDER

Entitlement to a rating in excess of 40 percent for the 
orthopedic manifestation of a lumbar back disorder is 
denied.

A separate 20 percent rating is granted for radiculopathy of 
the left lower extremity.

A separate 20 percent rating is granted for radiculopathy of 
the right lower extremity.

Entitlement to TDIU is granted.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


